Hines, J.
1. To disqualify a juror who tried the case, and swore that he had not formed and expressed an opinion, and had no bias or prejudice, and was perfectly impartial, there should be the affidavit of at least two witnesses, or what is equivalent thereto, against such oath of the juror; otherwise it is but oath against oath, and the verdict will not be set aside on the ground of the incompetency of the juror. Coggeshall v. Park, 162 Ga. 78 (3) (132 S. E. 632).
2. The evidence authorized the verdict.

Judgment affirmed.


All the Justices concur.